Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

by and between

THE UNITED STATES DEPARTMENT OF THE TREASURY

and

HCSB FINANCIAL CORPORATION

 

Dated as of February 29, 2016



 

 

Exhibit 10.1

Table of Contents

Page

I   DEFINITIONS. 1 1.01.   Definitions of Certain Terms 1 1.02.   Interpretation
3 II   THE SECURITIES PURCHASE. 4 2.01.   Purchase and Sale of the Shares and
the Warrant 4 2.02.   Closing of the Securities Purchase. 4
III   REPRESENTATIONS AND WARRANTIES. 4 3.01.   Representations and Warranties
of the Company 4 IV   COVENANTS. 5 4.01.   Forbearances of the Seller 5
4.02.   Further Action 5 4.03.   Remaining Certification and Disclosure
Requirements 6 4.04.   Transferability Restrictions Related to Long-Term
Restricted Stock 6 V   CONDITIONS TO THE CLOSING. 6 5.01.   Conditions to Each
Party’s Obligations 6 5.02.   Condition to Obligations of the Seller 7
VI   TERMINATION. 8 6.01.   Termination Events 8 6.02.   Effect of Termination 8
VII   MISCELLANEOUS. 9 7.01.   Waiver; Amendment 9 7.02.   Counterparts 9
7.03.   Governing Law; Choice of Forum; Waiver of Jury Trial 9 7.04.   Expenses
9 7.05.   Notices 9 7.06.   Entire Understanding; No Third Party Beneficiaries
10 7.07.   Assignment 10 7.08.   Severability 11

 



 i

 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of February 29, 2016
by and between the United States Department of the Treasury (the “Seller”) and
HCSB Financial Corporation, a South Carolina corporation (the “Company”).

RECITALS

WHEREAS, the Seller is currently the owner of and holds (i) 12,895 shares of
Fixed Rate Cumulative Perpetual Preferred Stock, Series T of the Company (the
“Shares”) and (ii) a ten-year warrant to purchase up to 91,714 shares of Company
Common Stock (the “Warrant”); and

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase from the Seller, subject to the terms and conditions contained in this
Agreement, all of the Shares and the Warrant (the “Securities Purchase”).

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

I                     DEFINITIONS.

 

1.01.        Definitions of Certain Terms. For purposes of this Agreement, the
following terms are used with the meanings assigned below (such definitions to
be equally applicable to both the singular and plural forms of the terms herein
defined):

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of New York or the State of South
Carolina are required or authorized by Law to be closed.

“Closing” has the meaning set forth in Section 2.02(A).

“Closing Date” has the meaning set forth in Section 2.02(A).



 

 

Exhibit 10.1

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Common Stock” means the common stock, $0.01 par value, of the Company.

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of (i)
changes after the date hereof in general business, economic or market conditions
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company and its
Subsidiaries operate, (ii) changes or proposed changes after the date hereof in
United States generally accepted accounting principles or regulatory accounting
requirements, or authoritative interpretations thereof, (iii) changes or
proposed changes after date hereof in securities, banking and other Laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).

“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

“Purchase Price” has the meaning set forth in Section 2.01.

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.



 2 

 

Exhibit 10.1

“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.

“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Series A Preferred Stock” means the newly-issued series of convertible
perpetual preferred stock, Series A, $0.01 par value, of the Company.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

“Warrant” has the meaning set forth in the recitals to this Agreement.

1.02.        Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In this Agreement, all
references to “dollars” or “$” are to United States dollars. This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same. Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same. Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.



 3 

 

Exhibit 10.1

II                  THE SECURITIES PURCHASE.

 

2.01.        Purchase and Sale of the Shares and the Warrant. Subject to, and on
the terms and conditions of, this Agreement, effective at the Closing, the
Company will purchase from the Seller, and the Seller will sell, transfer,
convey, assign and deliver to the Company, all of the Shares and the Warrant,
free and clear of all Liens. The aggregate purchase price for the Shares,
including any and all accrued and unpaid dividends, and the Warrant shall be an
amount in cash equal to One Hundred Twenty-Eight Thousand Nine Hundred Fifty
Dollars ($128,950.00) (the “Purchase Price”).

2.02.        Closing of the Securities Purchase.

(A)             Subject to Article V, the closing of the Securities Purchase
(the “Closing”) shall be held at such time or date that is agreed to in writing
by the Seller and the Company (the date on which the Closing occurs, the
“Closing Date”). The Closing shall be held at such place as the Seller and the
Company shall mutually agree in writing.

(B)              At the Closing, or simultaneously therewith, the following
shall occur:

(1)               the Seller will deliver to the Company certificates for the
Shares and the Warrant, duly endorsed in blank or accompanied by stock powers
duly endorsed in blank or other required instruments of transfer; and

(2)               the Company will pay the aggregate Purchase Price to the
Seller, by wire transfer in immediately available funds, to an account
designated in writing by the Seller to the Company, such designation to be made
not later than two Business Days prior to the Closing Date.

III               REPRESENTATIONS AND WARRANTIES.

 

3.01.        Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller as follows:

(A)             Existence and Power. The Company is duly organized and validly
existing as a corporation under the Laws of the State of South Carolina and is a
bank holding company supervised by the Federal Reserve Bank of Richmond and has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement.

(B)              Authorization. The execution and delivery of this Agreement,
and the consummation by the Company of the transactions contemplated hereby,
have been duly and validly approved by all necessary corporate action of the
Company, and no other corporate or shareholder proceedings on the part of the
Company are necessary to approve this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company, and (assuming the due authorization,
execution and delivery of this Agreement by the Seller) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.



 4 

 

Exhibit 10.1

(C)             Non-Contravention. Neither the execution and delivery of this
Agreement nor the consummation by the Company of the transactions contemplated
hereby will violate any provision of the charter or bylaws or similar governing
documents of the Company or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.

(D)             Consents and Approvals. Except for the prior written approval of
the Federal Reserve Bank of Richmond for the Company to purchase the Shares from
the Seller, no consents or approvals of, or filings or registrations with, any
Governmental Entity or of or with any other third party by and on behalf of the
Company are necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.

(E)              Securities Matters. The Shares and the Warrant are being
acquired by the Company for its own account and without a view to the public
distribution or sale of the Shares or the Warrant.

(F)              Availability of Funds. The Company will have, as of the
Closing, sufficient funds available to consummate the transactions contemplated
hereunder.

IV               COVENANTS.

 

4.01.        Forbearances of the Seller. From the date hereof until the Closing,
without the prior written consent of the Company, the Seller will not:

(A)             directly or indirectly transfer, sell, assign, distribute,
exchange, pledge, hypothecate, mortgage, encumber or otherwise dispose of, or
engage in or enter into any hedging transactions with respect to, any of the
Shares, the Warrant or any portion thereof or interest therein (other than
pursuant to the Securities Purchase);

(B)              exercise the Warrant, in whole or in part; or

(C)             agree, commit to or enter into any agreement to take any of the
actions referred to in Section 4.01(A) or Section 4.01(B).

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares and the Warrant.

4.02.        Further Action. The Seller and the Company (A) shall each execute
and deliver, or shall cause to be executed and delivered, such documents and
other instruments and shall take, or shall cause to be taken, such further
action as may be reasonably necessary to carry out the provisions of this
Agreement and give effect to the transactions contemplated by this Agreement and
(B) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing or the consummation of the transactions
contemplated by this Agreement.



 5 

 

Exhibit 10.1

4.03.        Remaining Certification and Disclosure Requirements. The Company
acknowledges and agrees to comply with the certification and disclosure
requirements set forth in the Compensation Regulations, including without
limitation those submissions that are required with respect to the final portion
of the Relevant Period (see, for example, Sections 30.7(c) and (d), Sections
30.11(b) and (c) and Section 30.15(a)(3) of the Compensation Regulations and
FAQ-14 in the Frequently Asked Questions to the Compensation Regulations,
available at www.financialstability.gov).

4.04.        Transferability Restrictions Related to Long-Term Restricted Stock.
The Company acknowledges that any long-term restricted stock (as defined in
Section 30.1 of the Compensation Regulations) awarded by the Company that has
otherwise vested may not become transferable, or payable in the case of a
restricted stock unit, at any time earlier than as permitted under the schedule
set forth in the definition of long-term restricted stock in Section 30.1 of the
Compensation Regulations. For this purpose, aggregate financial assistance
received (for purposes of the definition of long-term restricted stock) includes
the full original liquidation amount with respect to 12,895 Shares (see FAQ-15
in the Frequently Asked Questions to the Compensation Regulations, available at
www.financialstability.gov). Upon the sale of the Shares to the Company, in the
event that any long-term restricted stock awarded by the Company is not
permitted to become transferable, or payable in the case of a restricted stock
unit, under the schedule set forth in the definition of long-term restricted
stock in Section 30.1 of the Compensation Regulations, the Company shall cancel
such long-term restricted stock and/or restricted stock units.

V                  CONDITIONS TO THE CLOSING.

 

5.01.        Conditions to Each Party’s Obligations. The respective obligations
of each of the Company and the Seller to consummate the Securities Purchase are
subject to the fulfillment, or written waiver by the Company and the Seller,
prior to the Closing, of each of the following conditions:

(A)             Completion of Equity Offering. The Company shall have closed one
or more transactions in which investors have collectively provided a minimum
aggregate amount of Forty-Five Million Dollars ($45,000,000) in gross cash
proceeds to the Company in exchange for Company Common Stock and Series A
Preferred Stock and such Company Common Stock and Series A Preferred Stock shall
have been offered and sold at a price not greater than $0.10 per share of
Company Common Stock and Series A Preferred Stock.

(B)              Company Regulatory Approvals. All regulatory approvals required
to consummate the Securities Purchase shall have been obtained and shall remain
in full force and effect and all statutory waiting periods in respect thereof
shall have expired or been terminated.



 6 

 

Exhibit 10.1

(C)             No Injunctions or Restraints; Illegality. No order, injunction
or decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the Securities Purchase
shall be in effect. No Law shall have been enacted, entered, promulgated or
enforced by any Governmental Entity which prohibits or makes illegal the
consummation of the Securities Purchase.

5.02.        Condition to Obligations of the Seller. The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:

(A)             Other Events. None of the following shall have occurred since
the date hereof:

(1)               the Company or any of its Subsidiaries shall have (a)
dissolved (other than pursuant to a consolidation, amalgamation or merger); (b)
become insolvent or unable to pay its debts or failed or admitted in writing its
inability generally to pay its debts as they become due; (c) made a general
assignment, arrangement or composition with or for the benefit of its creditors;
(d) instituted or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition shall have
been presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (e) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(f) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (g) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (h) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (a) to (g) (inclusive); or (i) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;

(2)               a Governmental Entity in any jurisdiction shall have (a)
commenced an action or proceeding against the Company or any of its
Subsidiaries; or (b) issued or entered a temporary restraining order,
preliminary or permanent injunction or other order applicable to the Company or
any of its Subsidiaries, which in the case of (a) and (b) shall have had or
shall be reasonably expected to have a Company Material Adverse Effect;



 7 

 

Exhibit 10.1

(3)               any fact, circumstance, event, change, occurrence, condition
or development shall have occurred that, individually or in the aggregate, shall
have had or shall be reasonably likely to have a Company Material Adverse
Effect; or

(4)               any Regulatory Event not otherwise existing on the date
hereof.

(B)              Representations and Warranties. The representations and
warranties set forth in Article III of this Agreement shall be true and correct
as though made on and as of the Closing Date.

(C)             Consents and Approvals. All consents and approvals of, and
filings and registrations with, all Governmental Entities and of or with any
other third party by and on behalf of the Company that are necessary in
connection with the execution and delivery by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby shall
have been obtained or made, as applicable, and shall remain in full force and
effect.

(D)             Performance Obligations. The Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.

(E)              Closing Certificate. The Company shall deliver to the Seller a
certificate, dated as of the Closing Date, signed on behalf of the Company by a
senior executive officer thereof certifying to the effect that all conditions
precedent to the Closing have been satisfied.

VI               TERMINATION.

 

6.01.        Termination Events. This Agreement may be terminated at any time
prior to the Closing:

(A)             by mutual written agreement of the Company and the Seller; or

(B)              by the Company, upon written notice to the Seller, or by the
Seller, upon written notice to the Company, in the event that the Closing Date
does not occur on or before April 15, 2016; provided, however, that the
respective rights to terminate this Agreement pursuant to this Section 6.01(B)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing Date to occur on or prior to such date.

6.02.        Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Seller, the Company, any affiliates of
the Company or any officers or directors of the Company or any of its affiliates
shall have any liability of any nature whatsoever hereunder, or in connection
with the transactions contemplated hereby, except that this Section 6.02 and
Sections 7.03, 7.04, 7.05 and 7.06 shall survive any termination of this
Agreement.



 8 

 

Exhibit 10.1

VII            MISCELLANEOUS.

 

7.01.        Waiver; Amendment.

Any provision of this Agreement may be (A) waived in writing by the party
benefiting by the provision, or (B) amended or modified at any time by an
agreement in writing signed by each of the parties hereto. Neither any failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege.

7.02.        Counterparts. This Agreement may be executed by facsimile or other
electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

7.03.        Governing Law; Choice of Forum; Waiver of Jury Trial.

(A)             This Agreement and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Company at the address and in the manner set forth for
notices to the Company in Section 7.05 and (ii) the Seller at the address and in
the manner set forth for notices to the Seller in Section 7.05, but otherwise in
accordance with federal law.

(B)              To the extent permitted by applicable Law, each of the parties
hereto hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the transactions contemplated hereby.

7.04.        Expenses. If requested by the Seller, the Company shall pay all
reasonable out of pocket and documented costs and expenses associated with this
Agreement and the transactions contemplated by this Agreement, including, but
not limited to, the reasonable fees, disbursements and other charges of the
Seller’s legal counsel and financial advisors.

7.05.        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:



 9 

 

Exhibit 10.1

If to the Company to:

HCSB Financial Corporation

3640 Ralph Ellis Boulevard

Loris, South Carolina 29569

Facsimile: (843) 716-6136

Attention: Chief Executive Officer

 

With a copy to:

 

Nelson Mullins Riley & Scarborough LLP

Poinsett Plaza, Suite 900

104 S. Main Street

Greenville, SC 29601

Facsimile: (864) 250-2359

Attention: Neil E. Grayson

 

If to the Seller to:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile: (202) 927-9225

Attention: Chief Counsel Office of Financial Stability

 

With a copy to:

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Facsimile: (212) 504-6666

Attention: William P. Mills

 

7.06.        Entire Understanding; No Third Party Beneficiaries. This Agreement
(together with the documents, agreements and instruments referred to herein)
represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

7.07.        Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller. If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the Company’s
obligations and liabilities hereunder shall continue to be outstanding and (iii)
all references to the Seller herein shall be deemed to be references to such
Affiliate. The Seller will give the Company notice of any such assignment;
provided, that the failure to provide such notice shall not void any such
assignment.



 10 

 

Exhibit 10.1

7.08.        Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid,
illegal or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity, legality or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, and if any provision of
this Agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner materially adverse to any party or
its shareholders. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

[Remainder of page intentionally left blank]



 11 

 

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



  HCSB FINANCIAL CORPORATION                     By: /s/ James R. Clarkson    
Name:   James R. Clarkson     Title:  President & Chief Executive Officer      
      UNITED STATES DEPARTMENT OF THE     TREASURY                     By:  /s/
Mark McArdle     Name: Mark McArdle     Title: Deputy Assistant Secretary for
Financial Stability  

 

[Signature Page to Securities Purchase Agreement]

 

 

